Citation Nr: 1310287	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-46 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for status-post left knee medial meniscectomy and microfracture arthroscopy with retropatellar pain syndrome rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from November 1976 to October 1979 and from February 1980 to February 1990.  He also performed active duty for training and inactive duty training at various times from January 1991 to July 2001. 

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, continued a 20 percent rating for left knee retropatellar pain syndrome.  During the pendency of the appeal, the claims file was transferred to the RO in Roanoke, Virginia, which now has jurisdiction. 

On December 31, 2009, the Veteran underwent left knee cartilage removal (meniscectomy).  In a March 2010 rating decision, the RO assigned a temporary total rating from December 31, 2009, to February 28, 2010, for the meniscectomy and microfracture arthroscopy and convalescence.  A 10 percent rating for post-operative left knee retropatellar pain syndrome was assigned from March 1, 2010. 

On October 4, 2011, the Veteran underwent additional left knee surgery.  In an August 2012 rating decision, the RO assigned a temporary total rating for the surgery and convalescence from October 4, 2011, to November 30, 2011.  A separate 10 percent rating was assigned effective December 1, 2011, for residuals of the meniscectomy and microfracture arthroscopy.  

The Veteran's substantive appeal contains a hearing request; however, in May 2011, he withdrew that request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran underwent VA compensation examinations of the left knee in May 2008 and in October 2010.  The May 2008 examination report reflects an impression of "no significant osteoarthritic deformity noted in the right or left knee."  The final diagnosis was left knee degenerative joint disease.  The October 2010 examination report contains left knee ranges of motion, but focuses on the right knee and fails to offer any diagnosis for the left knee.  This examination report is now over two years old.  In October 2011, the Veteran underwent additional surgery for his left knee disability.  

The Veteran has not been offered a compensation examination of the left knee since the October 2011 surgery; however, a private report dated October 12, 2011, shows advanced osteoarthritis of the left knee joint was found.  Thus, it appears that a material change in the level of left knee osteoarthritis may have occurred since the most recent VA examination in October 2010.  In Caffrey v Brown, 6 Vet App 377, 381 (1994), the United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that where evidence indicated a material change in the disability or indicated that the current rating may be incorrect, a fresh medical examination was required.  

Because a material change in the level of disability since the most recent VA compensation examination is suggested by the record, the Board must remand this case for another examination to determine the current nature and severity of the left knee disability.  

On remand, the agency of original jurisdiction (AOJ) should contact the Veteran to determine whether any additional, relevant VA and/or private treatment records exist.  If so, those records should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain up-to-date out-patient treatment reports of the left knee.

2.  The AMC should make arrangements for an examination of the left knee by an appropriate examiner.  The claims files and any other pertinent evidence in Virtual VA must be made available to the examiner for review.  The examiner is asked to review the claims files, note the review in the report, elicit a history of relevant symptoms from the Veteran, examine the left knee, and offer a diagnosis, as appropriate.  The examiner is asked to address the range of motion of the left knee, including the pain-free range of motion, whether the knee is unstable, and whether there is painful motion, weakness, fatigue, or incoordination.  If lateral instability is detected in the knee, the physician is asked to grade the instability as "slight," "moderate," or "severe."  The physician should offer a rationale for any conclusion in a legible report.   

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim for higher rating for the left knee.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2012).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


